Title: From Thomas Jefferson to John Lenthall, 5 May 1805
From: Jefferson, Thomas
To: Lenthall, John


                  
                     Sunday evening 
                  
                  Th: Jefferson presents his compliments to mr Lenthall and sends him a letter this moment recieved inclosed from mr Latrobe. being handed him among his own he broke it open without looking at the superscription; but seeing mr Lenthall’s name at the head of it, he closed it instantly & assures him on his honor he did not read one other word in it.
               